Exhibit 10.3

 

FIRST AMENDMENT

 

TO

 

ASSET PURCHASE AGREEMENT (LIGHTHOUSE)

 

by and among

 

LIGHTHOUSE CARE CENTERS, LLC

and the other Sellers identified herein,

 

as Sellers,

 

and

 

HORIZON HEALTH CORPORATION,

 

as Purchaser

 

Dated as of January 30, 2006



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

ASSET PURCHASE AGREEMENT (LIGHTHOUSE)

 

This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (LIGHTHOUSE) (this “First
Amendment”) is made and entered into as of January 30, 2006, by and among
LIGHTHOUSE CARE CENTERS, LLC, a Delaware limited liability company, and the
other SELLERS identified on the signature page hereto (collectively, “Sellers”),
and HORIZON HEALTH CORPORATION, a Delaware corporation (“Purchaser”). Sellers
and Purchaser are sometimes collectively referred to herein as the “Parties.”

 

WHEREAS, Sellers and Purchaser entered into that certain Asset Purchase
Agreement (Lighthouse), dated as of December 9, 2005 (the “Purchase Agreement”),
which provides for the purchase of substantially all of the assets of the
Sellers by Purchaser; and

 

WHEREAS, Sellers and Purchaser desire to amend the Purchase Agreement to reflect
certain changes in the terms of the transactions contemplated by the Purchase
Agreement, as further described herein;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein and in the Purchase Agreement, the
Parties agree as follows:

 

1. Amendment to Purchase Agreement. Notwithstanding any provision of the
Purchase Agreement to the contrary, Sellers and Purchaser hereby agree that:

 

(a) All references in the Purchase Agreement to the Focus Purchase Agreement
shall be deemed to be references to that certain Amended and Restated Asset
Purchase Agreement (Focus) dated as of January 30, 2006, by and among Purchaser
and the Focus Entities (as defined in the Purchase Agreement), as amended or
restated from time to time.

 

(b) Section 1.1 of the Purchase Agreement is hereby amended to add a new
subsection (ee), which shall read as follows:

 

“(ee) “Government Programs” means the Medicare, Medicaid and TRICARE programs
and any other Federal health care programs as defined in 42 U.S.C.
§ 1320a-7b(f);”

 

(c) Section 1.2(f) of the Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

 

“(f) all accounts, notes, interest and other receivables of any Seller, billed
and unbilled, recorded and unrecorded, and all claims, rights, interests and
proceeds related thereto, including all accounts and other receivables arising
from the rendering of services or the provision of medicine, drugs or supplies
to patients at any Facility, and including all accounts or receivables arising
or payable under any Government Program (the “Accounts Receivable”);”

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (LIGHTHOUSE) – Page 1



--------------------------------------------------------------------------------

(d) Section 1.3(c) of the Purchase Agreement is hereby deleted in its entirety
and replaced with the following:

 

“(c) [Reserved];”

 

(e) Section 1.12(b) of the Purchase Agreement is hereby amended by changing the
date of “November 30, 2005” to “December 31, 2005” on the third line thereof.

 

(f) Section 4.10 of the Purchase Agreement is hereby amended to delete the
second sentence thereof in its entirety.

 

(g) Section 9.5 of the Purchase Agreement is hereby amended and restated to read
in its entirety as follows:

 

“9.5 Collection of Receivables. In order to protect the ownership by Purchaser
of all Accounts Receivable and to facilitate the receipt by Purchaser of the
proceeds of the Accounts Receivable from time to time as requested by Purchaser,
Sellers shall send notices to the account debtors on the Accounts Receivables in
the form or forms specified by Purchaser (and reasonably acceptable to Sellers’
counsel) directing the account debtors to make payments on such Accounts
Receivables to such location or locations as are specified in the notices.
Sellers agree to cause each financial institution that maintains any Deposit
Account (hereafter defined) to have its records reflect that only those Persons
designated by Purchaser are authorized to make withdrawals or otherwise transfer
funds from any depository account maintained by any Seller at any financial
institution to which payments (“Payments”) on any Accounts Receivable are
credited (“Deposit Account”), whether such Payments are made by check or other
instrument payable to any Seller (each a “Check Payment”) that are delivered to
a lockbox or Deposit Account or by a funds transfer within the meaning of
Article 4A of the Texas Uniform Commercial Code (“Funds Transfer”); and such
financial institutions are irrevocably authorized to transfer funds from such
Deposit Accounts pursuant to the instructions of such designees. Any financial
institution receiving any Check Payment through lockbox or otherwise may endorse
the Check Payment in the name of the relevant Seller that is the payee in blank
or to Purchaser immediately upon receipt and, without crediting such Check
Payment to any account of any Seller, deposit such Check Payment in an account
maintained by Purchaser. Any financial institution receiving a Funds Transfer
may, to the extent not prohibited by law, credit such Funds Transfer to an
account maintained by Purchaser rather than to the Deposit Account specified in
the payment order related to such Funds Transfer. Sellers agree (a) that so long
as any of them holds or is deemed to hold any proceeds of such Accounts
Receivable, such proceeds shall be held in trust for Purchaser and shall not be
commingled with any property of any Seller, (b) to deliver to Purchaser or such
other Person as may be specified by Purchaser such proceeds promptly upon demand
by Purchaser, and (c) to notify each financial institution that may receive any
such proceeds for credit to any Deposit Account that no Seller claims any
interest therein and that all such proceeds are

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (LIGHTHOUSE) – Page 2



--------------------------------------------------------------------------------

the exclusive property of Purchaser. To the extent any Deposit Account is the
“pay to” account designated as such with any payor of any Accounts Receivable,
Sellers shall keep each such Deposit Account open and in existence until the
expiration of two hundred seventy (270) days after the Effective Time or such
earlier date as is approved by Purchaser in writing, and shall take no action to
change such “pay to” account designation except as directed in writing by
Purchaser. Effective from and after the Effective Time, Purchaser has the right
to attempt to collect, at no cost to Sellers but in Sellers’ names if Purchaser
deems appropriate, all Accounts Receivable, and, to the extent necessary to
effect collection Sellers appoint Purchaser as Sellers’ exclusive collection
agent with respect to such Accounts Receivables.”

 

(h) The term “Government Receivables” as used in the Purchase Agreement shall
mean all accounts receivable arising or payable to any Seller under any
Government Program.

 

(i) The first sentence of Section 9.4 of the Purchase Agreement is hereby
amended and restated to read in its entirety as follows:

 

“Subject to Section 9.5, after Closing, Sellers and Purchaser agree to remit,
with reasonable promptness, to the other any payments received, which payments
are on or in respect of accounts or notes receivable owned by the other as a
result of the Closing.”

 

(j) A new Section 9.10 is hereby added to the Purchase Agreement, which
Section 9.10 reads in its entirety as follows:

 

“9.10 Certain Excluded Assets. After the Closing, Purchaser agrees to attempt to
collect on Sellers’ behalf, and at no cost to Sellers, those certain accounts
receivable listed at item 2 on Schedule 1.3(m) (the “Excluded Government
Receivables”). Purchaser shall apply to the collection of the Excluded
Government Receivables pursuant to this Section 9.10 the level of diligence,
effort and resources that Purchaser ordinarily and customarily applies in the
collection of its own accounts receivable; provided, however, that (a) Purchaser
does not guarantee the extent to which any Excluded Government Receivables will
be collected, (b) Purchaser shall not be required to institute any legal or
other proceedings to collect any Excluded Government Receivables, (c) Purchaser
shall not be obligated to incur any costs and expenses payable to third parties
in any such collection efforts, and (d) the methods of collecting Excluded
Government Receivables shall at all times be within the reasonable discretion of
Purchaser and in accordance in all material respects with applicable law.”

 

2. Ratification; Conflicts. As amended by this First Amendment, the parties
hereby ratify and confirm the Purchase Agreement in all respects, except that if
any provision of this First Amendment conflicts either expressly or by necessary
implication with any provision of the Purchase Agreement, this First Amendment
shall take precedence.

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (LIGHTHOUSE) – Page 3



--------------------------------------------------------------------------------

3. General Provisions.

 

(a) Definitions. Capitalized terms used in this First Amendment that are not
expressly defined herein shall have the meanings assigned to such terms in the
Purchase Agreement.

 

(b) Entire Agreement. As amended by this First Amendment, the Purchase Agreement
contains the entire understanding between Sellers and Purchaser with respect to
the subject matter thereof and supersedes all prior or contemporaneous
agreements, understandings, representations and statements, oral or written,
between Sellers and Purchaser with respect to such subject matter.

 

(c) Governing Law. This First Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of Texas as applied to
contracts made and to be performed entirely within the State of Texas and
without regard to conflicts-of-laws principles that would require the
application of any other law. The Parties hereby waive their right to assert in
any proceeding involving this First Amendment that the law of any other
jurisdiction shall apply to such dispute; and the Parties hereby covenant that
they shall assert no such claim in any dispute arising under or in connection
with this First Amendment or the transactions contemplated hereby.

 

(d) Execution of Amendment. This First Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this First
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this First Amendment and
of signature pages by facsimile transmission shall constitute effective
execution and delivery of this First Amendment as to the Parties and may be used
in lieu of the original First Amendment for all purposes. Signatures of the
Parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.

 

(Remainder of Page Intentionally Left Blank)

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (LIGHTHOUSE) – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed and delivered as of
the day and year first above written.

 

LIGHTHOUSE CARE CENTERS, LLC,       LIGHTHOUSE CARE CENTERS OF

a Delaware limited liability company

      SOUTH CAROLINA, LLC,        

a South Carolina limited liability company

By:

  /s/    CHARLES E. JABALEY              

By:

  /s/    CHARLES E. JABALEY        

Name:

  Charles E. Jabaley      

Name:

  Charles E. Jabaley

Title:

  President      

Title:

  President LIGHTHOUSE CARE CENTERS OF       CONWAY INVESTMENT ASSOCIATES,
BERKELEY COUNTY, LLC, a South      

LLC, a South Carolina limited liability company

Carolina limited liability company

       

By:

  /s/    CHARLES E. JABALEY              

By:

  /s/    CHARLES E. JABALEY        

Name:

  Charles E. Jabaley      

Name:

  Charles E. Jabaley

Title:

  President      

Title:

 

President

LIGHTHOUSE CARE CENTERS OF       AUGUSTA INVESTMENT ASSOCIATES, OCONEE COUNTY,
LLC, a South Carolina       LLC, a Georgia limited liability company

limited liability company

       

By:

  /s/    CHARLES E. JABALEY              

By:

  /s/    CHARLES E. JABALEY        

Name:

  Charles E. Jabaley      

Name:

  Charles E. Jabaley

Title:

  President      

Title:

 

President

LIGHTHOUSE CARE CENTERS OF       LIGHTHOUSE CARE CENTERS OF GEORGIA, LLC, a
Georgia limited liability       FLORIDA, LLC, a Florida limited liability

company

     

company

By:

  /s/    CHARLES E. JABALEY              

By:

  /s/    CHARLES E. JABALEY        

Name:

  Charles E. Jabaley      

Name:

  Charles E. Jabaley

Title:

  President      

Title:

  President JEFFERSON CITY MEDICAL       PURCHASER: INVESTORS, LLC, a Delaware
limited       HORIZON HEALTH CORPORATION,

liability company

     

a Delaware corporation

By:

  /s/    CHARLES E. JABALEY              

By:

  /s/    DONALD W. THAYER        

Name:

  Charles E. Jabaley      

Name:

  Donald W. Thayer

Title:

  President      

Title:

  Executive Vice President

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (LIGHTHOUSE) – Signature Page 1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF SELLER REPRESENTATIVE

 

The undersigned, being the Successor Representative designated pursuant to
Section 1.14 of the Purchase Agreement, hereby acknowledges this First Amendment
and agrees that it remains bound by the terms of the Purchase Agreement, as
amended by this First Amendment, as the Seller Representative thereunder. This
Acknowledgment is executed and delivered as of the date first set forth above.

 

SELLER REPRESENTATIVE, LLC,

a Tennessee limited liability company

By:

  /s/    BYRON DEFOOR        

Name:

  Byron DeFoor

Title:

  Manager

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (LIGHTHOUSE) – Signature Page 2